Harry Ginsberg v. Commissioner.Ginsberg v. CommissionerDocket No. 48823.United States Tax CourtT.C. Memo 1955-137; 1955 Tax Ct. Memo LEXIS 202; 14 T.C.M. (CCH) 508; T.C.M. (RIA) 55137; May 26, 1955*202  Murray Steyer, Esq., 7 Central Park West, New York, N. Y., and I. Frederick Shotkin, Esq., for the petitioner. James J. Quinn, Esq., for the respondent.  ARUNDELLMemorandum Opinion ARUNDELL, Judge: Respondent determined deficiencies in the gift taxes of petitioner for the years 1949 and 1950 in the respective amounts of $1,216.77 and $590.62. Gift tax returns for those years were filed with the collector of internal revenue for the first district of New York. A timely petition was filed with this Court in which petitioner alleged that "The Commissioner erroneously determined * * * the gifts in question were gifts of future interests thereby allowing no exclusions." This was denied in respondent's answer. When the case was called for hearing, petitioner's counsel offered no testimony or evidence of any kind. The Court indicated then that it would accept stipulated facts at any time during the week following the hearing but no stipulation whatsoever has been received. Counsel for petitioner expressed the view that he felt that some unspecified section or sections of the Internal Revenue Code of 1954 might have some significance as regards the case. Although the*203  Court set dates for the filing of briefs, no brief on behalf of petitioner has been received and the time for filing has long since passed. It is apparent that in this state of the record, we have no basis on which to make findings of fact. The determinations of respondent being presumptively correct, we have no alternative to sustaining the deficiencies for 1949 and 1950 as determined. Decision will be entered for the respondent.